415 S.E.2d 200 (1992)
331 N.C. 119
Sylvia Adaire Fogle SALT
v.
APPLIED ANALYTICAL, INC.
No. 35P92.
Supreme Court of North Carolina.
March 4, 1992.
Martha A. Geer, Raleigh, for plaintiff.
Robert A. O'Quinn, Wilmington, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of March 1992."